Citation Nr: 0126566	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

Entitlement to an effective date earlier than November 27, 
1998, for the assignment of a compensable evaluation for 
lumbar disc disease.

Entitlement to an increased evaluation for lumbar disc 
disease, currently rated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from October 1967 to April 
1977.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a February 2000 RO rating decision that resumed 
the veteran's VA compensation for a low back disability at a 
10 percent evaluation, effective from September 1999.  The 
veteran appealed for a higher rating and an effective date in 
1979 for the assignment of a compensable evaluation for this 
condition.

An August 2000 RO rating decision resumed the veteran's VA 
compensation for the low back disability at a 10 percent 
rating from the earlier effective date of November 27, 1998.  
Since all the requested benefits have not been granted with 
regard to the claim for an effective date in 1979 for the 
assignment of a compensable evaluation for the low back 
disability, this issue remains pending for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In this case, there is additional VA duty to 
assist the veteran in the development of his claims.

The RO should notify the veteran of the evidence needed to 
substantiate his claims for entitlement to an effective date 
earlier than November 27, 1998, for the assignment of a 
compensable evaluation for lumbar disc disease; and 
entitlement to an increased evaluation for lumbar disc 
disease, currently rated as 10 percent disabling.  The RO 
should assist him in obtaining any relevant evidence.
A review of the record shows that the veteran's original 
claims folder has been lost and that his current claims 
folder has been rebuilt.  At a hearing before the undersigned 
in June 2001, the veteran testified to the effect that he was 
previously receiving VA compensation for the service-
connected low back disorder and that these benefits were 
terminated without written explanation at some point in 1979 
while he was attending a university in Canada and receiving 
VA education benefits.  In letters dated in August 1978, the 
RO in Boston, Massachusetts, notified the veteran of his 
entitlement to VA compensation for a back disability, 
evaluated as 20 percent disabling; and of his potential 
entitlement to VA vocational and rehabilitation training.  
Under the circumstances, it is the determination of the Board 
that there is additional VA duty to assist the veteran in the 
development of his claims by attempting to obtain his 
original VA claims folder and/or any VA vocational and 
rehabilitation file and counseling records from the RO's in 
Boston, Massachusetts, and Washington, D.C. (which may have 
had jurisdiction over the claims folder while the veteran 
resided in Canada).  It is also the determination of the 
Board that the RO should assist the veteran in obtaining 
relevant records pertinent to his claims by obtaining 
verification of his service and service medical records from 
the National Personnel Records Center (NPRC).

The veteran underwent a VA medical examination in January 
2000 to determine the nature, extent, and severity of his low 
back condition.  His claims folder was not available for 
review by the examiner.  Since then, the veteran testified at 
the June 2001 hearing to the effect that he has continuous 
low back pain with radiation down his legs.  VA has the duty 
to provide the veteran with an examination to obtain 
sufficient clinical findings to determine the severity of the 
claim disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

A private medical report dated in June 2001, was received 
while the veteran's claims folder was at the Board.  Waiver 
of initial consideration of this evidence by the RO is not 
necessary as the case is being remanded.  See 38 C.F.R. 
§ 20.1304(c) (2001).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the NPRC to verify 
the dates of the veteran's active service 
and to submit any copies of his service 
medical records.

2.  The Washington, DC, and Boston, MA, 
ROs should be requested to search for the 
veteran's original claims folder.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disability.  
All indicated studies should be performed 
and all clinical findings, including 
neurological deficits associated with the 
low back disorder, should be reported in 
detail.  The examiner should express an 
opinion as to whether or not there is 
severe painful motion or weakness with 
movement of the low back.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  

The examiner should be asked to determine 
whether the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.

The examiner should also be asked to 
differentiate between symptoms of the 
nonservice-connected neurological 
condition described in the private 
medical records and the service-connected 
low back condition, or state that this 
cannot be done.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

5.  After the above development, the RO 
should review the claims for an effective 
date earlier than November 27, 1998, for 
the assignment of a compensable 
evaluation for lumbar disc disease; and 
for an increased evaluation for this 
condition.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case covering all the 
evidence received since the issuance of 
the prior supplemental statement of the 
case should be sent to the veteran.  He 
should be provided with an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


